United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2766
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Sharon Lee Walker,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 31, 2006
                                Filed: June 13, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Sharon Lee Walker pleaded guilty to conspiring with others to commit
financial-aid fraud, in violation of 18 U.S.C. § 371, and committing financial-aid
fraud, in violation of 20 U.S.C. § 1097(a). The district court1 sentenced Walker to 87
months in prison and 3 years of supervised release, and to pay restitution. On appeal,
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Walker’s sentence is unreasonable.



      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       We conclude that the sentence is not unreasonable, as the district court
sentenced Walker within the advisory Guidelines range and gave appropriate
consideration to the factors in 18 U.S.C. § 3553(a). See United States v. Booker, 543
U.S. 220, 258-62 (2005) (district courts must consult Guidelines and take them into
account when sentencing, along with other § 3553(a) factors; § 3553(a) factors guide
inquiry as appellate courts review sentences to determine whether they are
reasonable); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence
within Guidelines range is presumptively reasonable, and defendant must rebut such
presumption), cert. denied, 126 S. Ct. 840 (2005); United States v. Tobacco, 428 F.3d
1148, 1151 (8th Cir. 2005) (presumptively reasonable sentence can be unreasonable
if district court (1) failed to consider relevant factor that should have received
significant weight; (2) gave significant weight to improper or irrelevant factor; or (3)
considered only appropriate factors but in weighing those factors committed clear
error of judgment).

       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court and grant counsel’s motion
to withdraw.
                      ______________________________




                                          -2-